DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 11/413,118, 11/431,093, 11/431,140, 11/430,511, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not have written description support for “an auscultation system” as well as the embodiment including “sound sensitive elements on a patient’s chest” and “a sound emitting endovascular device” as well as “one or more transcutaneous ultrasound systems.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 6-11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Byrd et al (2006/0122514).
Regarding claim 1, Byrd et al disclose an auscultation system comprising: one or more sound sensitive elements configured to be positioned on skin of the patient (emitters positioned on, in or near the body, such as on the chest – [0022]; ultrasound emitters positioned external to the body – [0029]); a configured to receive a signal from the one or more sound sensitive elements (controller 299 – [0046]; ultrasound sensors and positioning sensors can be easily determined by the controller 299 - [0051]); and a display in communication with the processor (display device - [0057]).

Regarding claim 3, Byrd et al disclose a guiding method for endovascular device comprising the steps of: positioning one or more sound sensitive elements on a patient’s chest (ultrasound sensors positioned external to the body [0029] on the chest [0022]); inserting a sound emitting endovascular device into the patient’s vasculature (ultrasound catheter including positional sensors 210 – fig.1A, [0030]); emitting sounds from the endovascular device (ultrasound pulse from positional sensor 210 – fig.1A); and detecting the sounds from the emitting step with the sound sensitive elements ([0042]). 
Regarding claim 4, Byrd et al disclose wherein the emitting step is performed continuously, intermittently, or on demand (real-time analysis is provided – [0057]).
Regarding claim 6, Byrd et al disclose triangulating the sounds from the detecting step to locate the sound emitting endovascular device with respect to the one or more sound sensitive elements ([0042]).
Regarding claim 7, Byrd et al disclose a method to locate an endovascular device comprising an ultrasound sensor (ultrasound pulse from positional sensor 210 – fig.1A) using one or more transcutaneous ultrasound systems (ultrasound sensors positioned external to the body [0029]), comprising the steps of: introducing an endovascular member containing an ultrasound sensor into the vasculature of a body ([0038]); sending and receiving ultrasound waves in the vasculature using the ultrasound sensor (ultrasound pulse – fig.1A); detecting the interference between the endovascular ultrasound device and the transcutaneous ultrasound 
Regarding claim 8, Byrd et al disclose wherein the endovascular device is configured to emit ultrasound signals (ultrasound pulse – fig.1A).
Regarding claim 9, Byrd et al disclose wherein the endovascular device is configured to receive ultrasound signals (catheter to measure receive ultrasound pulses – [0029]).
Regarding claim 10, Byrd et al disclose wherein the transcutaneous ultrasound system is configured to emit ultrasound signals (ultrasound pulses emitted by emitters positioned external to the body – [0029]).
Regarding claim 11, Byrd et al disclose wherein the transcutaneous ultrasound system is configured to receive ultrasound signals (sensors receive signals - [0021]; sensors external to the body - [0029]).
Regarding claim 13, Byrd et al disclose wherein the information in the detecting step from several transcutaneous ultrasound system is used for triangulating and/or locating the endovascular ultrasound sensor ([0042]).
Regarding claim 14, Byrd et al disclose wherein the endovascular ultrasound device is connected to the one or more transcutaneous systems such as to allow synchronization of transmitting and receiving ultrasound waves in the same region of the body (controller – [0046];[0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al (2006/0122514) in view of Hashimoto et al (5,307,816).
Regarding claims 5 and 12, Byrd et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein measuring a sound intensity to estimate a distance between the sound emitting endovascular device and the one or more sound sensitive elements; and wherein the transcutaneous ultrasound system is configured as an ultrasound imaging scan head connecting to an ultrasound imaging system.
However, Hashimoto et al teach in the same medical field of endeavor, wherein measuring a sound intensity to estimate a distance between the sound emitting endovascular 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication between the endovascular device and the sound sensitive elements of Byrd et al with estimating the distance based on intensity and a scan head connecting to an ultrasound imaging system of Hashimoto as it would provide additional positioning information with visualization during catheter insertion as set forth in Hashimoto et al (col.5, ll.18-26).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al (2006/0122514) in view of Black et al (20060224053).
Regarding claim 15, Byrd et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein positioning the one or more sound sensitive elements includes positioning the one or more sound sensitive elements on skin overlying a jugular vein.
However, Black et al teach in the same medical field of endeavor, wherein positioning the one or more sound sensitive elements includes positioning the one or more sound sensitive elements on skin overlying a jugular vein (ultrasound transducer can be placed on the skin of a patient’s neck to measure oxygen content in the jugular vein – [0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the positioning of the one or more sound sensitive elements in or on a patient as set forth in Byrd et al with the specific location of on skin overlying a jugular vein as it would .
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al (2006/0122514) in view of Tachibana (5,197,946).
Regarding claim 16, Byrd et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein emitting sounds from the endovascular device including injecting a gas or fluid.
However, Tachibana teaches in the same medical field of endeavor, wherein emitting sounds from the endovascular device including injecting a gas or fluid (injecting medicinal fluid through a catheter under the action of ultrasonic vibration at the injection site – col.1, ll.10-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitting sounds from the endovascular device of Byrd et al with injecting a gas or fluid as it would provide improved diffusion and penetration of the injected fluid as set forth in Tachibana (col.1, ll.10-19).
Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 2, Applicant states Byrd et al fail to disclose the amended limitation “one or more sound sensitive elements configured to be positioned on skin of the patient
Examiner’s position is Byrd et al disclose this limitation.  Specifically, Byrd et al disclose emitters positioned on, in or near the body, such as on the chest – [0022] and that the emitters are ultrasound emitters positioned external to the body – [0029].
Regarding claim 3, Applicant states Byrd et al fail to disclose the limitations of claim 3.  
Examiner’s position is Byrd et al disclose positioning one or more sound sensitive elements on a patient’s chest (ultrasound sensors positioned external to the body [0029] on the chest [0022]).  Examiner additionally referenced paragraph [0042] which discloses the position of the catheter(s) may be established by an external localizing source/system such as external ultrasound transducers/beacons.  It is recognized that ultrasound transducers/beacons, by design, must be coupled to the skin of the patient in order to transmit and receive ultrasound signals.  In addition, Byrd et al disclose inserting a sound emitting endovascular device into the patient’s vasculature (ultrasound catheter including positional sensors 210 – fig.1A, [0030]); emitting sounds from the endovascular device (ultrasound pulse from positional sensor 210 – fig.1A); and detecting the sounds from the emitting step with the sound sensitive elements ([0042]).  Byrd et al disclose in paragraph [0042] a catheter positioning system to provide more accurately determining the position of catheter 200 of fig.1A.  As seen in figure 4, the endovascular device emits sounds (ultrasound pulse) which is detected by the external ultrasound transducers/beacons ([0042]).
Regarding claims 7-14, Applicant states the prior art fail to disclose “detecting the interference between the endovascular ultrasound device and the transcutaneous ultrasound systems.”
Examiner’s position is interference is inherent when two or more sound waves occupy the same space.  The waves do not bounce off each other, but they move through each other.  Two traveling waves which exist in the same medium will interfere with each other.  In this case, Byrd et al disclose external ultrasound transducers (a frame of reference fixed on the patient’s body, e.g., externally generated ultrasound signals – [0038]) and internal ultrasound sensors on the catheter, these transducers and sensors result in two or more sound waves (ultrasound sensor 230 – [0038]).  Byrd et al detects the sound waves (ultrasound signals) from a plurality of ultrasound transducers/sensors (detects ultrasound signals from the external and internal ultrasound emitted, which inherently includes interference in this detected data) to determine the presence of the endovascular device (location of the catheter) in the field of view of the transcutaneous system (frame of reference fixed on the patient’s body) ([0040]).  Paragraph [0035] sets forth the ultrasound sensors of the catheter to improve accuracy and reliability of the position determination which includes the position with respect to a frame of reference, as set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.